Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the application filed on 29 of January 2021.
Claims 1-20 are currently pending and are rejected as described below.

Allowable Subject Matter
Claims 4 and 6 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Purohit et. al. (U.S. Publication No. 20220189227), Agrawal et. al. (U.S. Publication No. 20180265203), and Kropf (U.S. Publication No. 20210209714).  
	Purohit describes a system enabling hands-free operation of controls for accessing a transportation vehicle where boarding/de-boarding and other functions are performed in order to maintain social distancing by alerting passengers about their turn, thereby avoiding a rush at the counters or the pathways.
	Agrawal teaches a system and method for deplaning and boarding airplanes, where the system is comprised of a track that provides a loop for transferring seats from the airplane, to a deboarding area, to a boarding area, and back to the airplane. Seats with integrated storage compartments lower onto the track via a connector for transporting the seat along the track and through the system.
	Kropf teaches a method for boarding passengers on a vehicle that includes providing an organization area and a passenger vehicle, the passenger vehicle having a plurality of rows between a front row and a back row, positioning a passenger display in the organization area, displaying, on the passenger display, a boarding pattern identifying a first group and a second group for boarding passengers onto the passenger vehicle, and instructing passengers to exit the organization area and enter the passenger vehicle in the boarding pattern identified by the passenger display.
	None of the above prior art explicitly teaches “providing an alert in case that the degree of separation falls below a threshold” or “wherein the third input from the airplane crew includes a modification to the order” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 4 and 6 are allowable over the prior art of record, and are objected to as provided below.  Further, the claims do not include additional elements, when recited alone or in combination, that amount to significantly more than the judicial exception (the abstract idea).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 11 recites “…wherein the script controls an order by which passengers on an airplane are prompted for deplaning; …update…a travel segment of the airplane using a first input comprising a passenger information for the travel segment or a second input comprising a travel configuration of the airplane during the travel segment or a third input from onboard crew of the airplane; and …prompt passengers to deplane the airplane in the order…at an end of the travel segment”.  Claims 1 and 15 recite similar limitations as Claim 11 and as disclosed, therefore recites an abstract idea.
More specifically, claims 1, 11, and 15 are directed to “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” and “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-10, 12-14, and 16-20 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1-2, 11, and 15-16 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1-2, 11, and 15-16 recite additional elements “an onboard computer” located on an airplane, comprising “one or more processors” configured to execute “a script” “onboard electronic equipment” of the airplane that is coupled to the onboard computer, and “a sensor”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
With respect to step 2B, claims 1-2, 11, and 15-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “an onboard computer” located on an airplane, comprising “one or more processors” configured to execute “a script” “onboard electronic equipment” of the airplane that is coupled to the onboard computer, and “a sensor”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶106 “As disclosed herein, some of the techniques may be implemented in a computer system that may be configured to operate onboard an airplane. The computer system may include an onboard computer located on an airplane, the onboard computer comprising one or more processors configured to execute a script, wherein the script controls an order by which passengers on an airplane are prompted for deplaning. The computer system may include onboard electronic equipment of the airplane that is coupled to the onboard computer and configured to prompt passengers to deplane the airplane in the order according to execution of the script by the onboard computer at an end of the travel segment. The one or more processors may be configured to update the script for a travel segment of the airplane using a first input comprising a passenger information for the travel segment or a second input comprising a travel configuration of the airplane during the travel segment or a third input from onboard crew of the airplane”. 
As a result, claims 1-2, 11, and 15-16 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 3-10, 12-14, and 17-20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-3, 9, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20220189227 to Purohit et al. (hereinafter referred to as “Purohit”) in view of US 20180265203 to Agrawal et. al. (hereinafter referred to as “Agrawal”).
 
(A)	As per Claims 1, 11, and 15: 
Purohit expressly disclose:
configuring an onboard computer to execute a script, wherein the script controls an order by which passengers on an airplane are prompted for deplaning; (Purohit ¶36-37 cabin zone unit (CZU) 130 manages communications with PSU 126 and onboard entertainment system 132 and functions as a switch within a cabin network system. CZU 130 connects peripheral equipment to a networking server.  Passenger database system 170 comprises information about passengers traveling aboard transportation vehicle 118, including passenger IDs as well as information regarding boarding and de-boarding priority, e.g., connecting flight, senior citizen status, infants and small children, special abled people, travel class, etc. From this information boarding/de-boarding schedule 172 is generated).
updating the script for a travel segment of the airplane using one or more of: a first input comprising a passenger information for the travel segment, a second input comprising a travel configuration of the airplane during the travel segment, or a third input from onboard crew of the airplane; (Purohit  ¶39, 71 The passenger might begin by answering health questions present in an interface 204 on mobile electronic device 202. Upon arrival that the transportation facility, the passenger undergoes a temperature check 206 which is time stamped and enters ticket or boarding pass information at ticket scanner 208. Security system 210 receives the ticket/boarding pass information and the timestamped temperature reading.  The CZU in turn sends the control signal to the PSU (step 1112). The PSU then adjusts the passenger cabin control in question (step 1114) and sends an update of the new status/setting of the passenger cabin control to the entertainment system (step 1116). If the input to a passenger cabin control is made manually, the PSU simply updates the entertainment system of the new setting).
Although Purohit teaches a system enabling hands-free operation of controls for accessing a transportation vehicle where boarding/de-boarding and other functions are performed in order to maintain social distancing by alerting passengers about their turn, thereby avoiding a rush at the counters or the pathways, it doesn’t expressly disclose controlling onboard electronic equipment of the airplane in order to aid on deplaning passengers, however Agrawal teaches: 
controlling onboard electronic equipment of the airplane by executing the script at an end of the travel segment by prompting passengers to deplane the airplane in the order; (Agrawal ¶41, 47 in one embodiment of the invention, each seat has its own computer system to take control of its guidance while communicating with the centralized control server to co-ordinate movement with other seats. Barcodes and sensors can be located at predetermined locations in the plane to also guide the seats to their correct location. In other words, the glass doors come out in the back of the plane and retract back into the plane towards the front of plane. Because the plane is deplaning and boarding simultaneously, the glass doors provide separation between the two populations (boarding and deplaning populations). As soon as the first seat begins to board the plane from the back door, the glass doors emerge from the plane (Position A)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Purohit’s passenger database system 170 comprises information about passengers traveling aboard transportation vehicle and each seat has its own computer system to take control of its guidance while communicating with the centralized control server to co-ordinate movement with other seats of Agrawal as both are analogous art which teach solutions to boarding/de-boarding passengers according to priorities associated with each passenger as taught in Purohit and use barcodes and sensors to guide passengers to and from seats as taught in Agrawal.
Purohit teaches a method of hands-free operation of controls on ¶7 CRM on ¶81.  
(B)	As per Claims 2 and 16:  
Purohit expressly disclose;
cross-checking an actual deplaning sequence of the passengers based on the sensor information with the order prompted by using the script for a mismatch; (Purohit Claim 13 determining a boarding or de-boarding sequence and schedule for passengers of the transportation vehicle according to priority information in a passenger database system; and sending a signal to the mobile electronic device, wherein the signal comprises a boarding or de-boarding notice specific to the passenger identification according to the boarding sequence and schedule). 
Although Purohit teaches a system enabling hands-free operation of controls for accessing a transportation vehicle where boarding/de-boarding and other functions are performed in order to maintain social distancing by alerting passengers about their turn, thereby avoiding a rush at the counters or the pathways, it doesn’t expressly disclose collecting sensor information during deplaning, however Agrawal teaches: 
collecting sensor information from a sensor indicative of passenger passage during deplaning; (Agrawal ¶44 A seat weight sensor will verify that the passenger and luggage are off the seat and allow additional time (e.g., 5-10 seconds) before moving the seats to the next location).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Purohit’s passenger database system 170 comprises information about passengers traveling aboard transportation vehicle and each seat has its own computer system to take control of its guidance while communicating with the centralized control server to co-ordinate movement with other seats of Agrawal as both are analogous art which teach solutions to boarding/de-boarding passengers according to priorities associated with each passenger as taught in Purohit and use barcodes and sensors to guide passengers to and from seats as taught in Agrawal.
(C)	As per Claims 3 and 17:  
Purohit expressly disclose;
wherein the configuring the script includes generating the script to comply with a regulatory requirement of a departure destination of the travel segment, an arrival destination of the travel segment, or an airlines policy; (Purohit ¶28, 61 facial recognition technology incorporated into a mobile electronic device's camera (i.e. camera 156) can be used to monitor passenger compliance with proper face mask use. As shown in FIG. 9, the facial recognition can determine if a face mask is being properly worn over the nose and mouth and can distinguish and identify different types of incorrect use). 

(D)	As per Claims 9 and 12:  
Purohit expressly disclose;
wherein the onboard electronic equipment includes a public announcement system or passenger seatback displays or overhead lights or passenger personal electronic equipment and correspondingly the prompting passenger to deplane includes playing overhead announcements or displaying a visual prompt to deplane or activating the overhead lights or sending a message to the passenger personal electronic equipment; (Purohit ¶59 FIG. 7 illustrates use of a mobile electronic device for boarding and deboarding in accordance with an illustrative embodiment. By selecting button 702 on mobile electronic device 700, the passenger is presented with an interface 704 that allows the passenger to enter specific information related to boarding/de-boarding priority, which is communicated directed to the airline or other transportation provider (e.g., passenger database system 170 in FIG. 1). When it is the passenger's turn to board or de-board the vehicle, a notice 706 is sent to and displayed by the mobile electronic device).

Claims 5, 7-8, 10, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20220189227 to Purohit et al. (hereinafter referred to as “Purohit”) in view of US 20180265203 to Agrawal et. al. (hereinafter referred to as “Agrawal”) and in further view of US 20210209714 to Kropf et. al. (hereinafter referred to as “Kropf”). 

(A)	As per Claims 5 and 18:  
Purohit expressly discloses:
…wherein the updating the script includes updating the script by150681839.523U.S. Patent Application Attorney Docket No.: 132056-8763.US00 / 203NPusing a deplaning priority information associated with at least some of the passengers with the passenger occupancy map; (Purohit ¶37 passenger database system 170 comprises information about passengers traveling aboard transportation vehicle 118, including passenger IDs as well as information regarding boarding and de-boarding priority, e.g., connecting flight, senior citizen status, infants and small children, special abled people, travel class, etc. From this information boarding/de-boarding schedule 172 is generated. Signal transmitter 174 is in communication with the passenger database system 170 and sends a signal to the mobile electronic device 152 containing a boarding or de-boarding schedule notice specific to the passenger identification 164, thereby avoiding crowding and close proximity contact between passengers in anticipation of boarding and de-boarding).  
Although Purohit in view of Agrawal teaches a system enabling hands-free operation of controls for accessing a transportation vehicle where boarding/de-boarding and other functions are performed in order to maintain social distancing by alerting passengers about their turn, thereby avoiding a rush at the counters or the pathways, it doesn’t expressly disclose a passenger occupancy map, however Kropf teaches: 
wherein the second input regarding the travel configuration includes a passenger occupancy map…; (Kropf ¶31 The seating chart 200 may also have a group number column 204. The group number column 204 may represent the group in which each corresponding row has been assigned. In the non-exclusive example of FIG. 2, there are six (6) different groups (i.e. zones) distributed along the rows. The groups may be assigned sequentially and repeatedly from the front row 1 towards the back row 30 until all of the rows have been assigned a group).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Purohit in view of Agrawal’s signal transmitter in communication with the passenger database system which sends a signal to the mobile electronic device containing a boarding or de-boarding schedule notice specific to the passenger identification and have six (6) different groups of Kropf as both are analogous art which teach solutions to boarding/de-boarding passengers according to priorities associated with each passenger as taught in Purohit in view of Agrawal and have groups assigned sequentially and repeatedly from the front row 1 towards the back row 30 until all of the rows have been assigned a group as taught in Kropf.

(B)	As per Claims 7, 13, and 19:  
Purohit expressly discloses:
…time gaps between the deplaning from the airplane zones; (Purohit ¶28 Social distancing can be maintained at counters and while boarding/de-boarding by alerting passengers about their turn, thereby avoiding a rush at the counters or the pathways. Passenger priorities for boarding and de-boarding are validated by a passenger database system application within predefined rules established by the authorities).  
Although Purohit in view of Agrawal teaches a system enabling hands-free operation of controls for accessing a transportation vehicle where boarding/de-boarding and other functions are performed in order to maintain social distancing by alerting passengers about their turn, thereby avoiding a rush at the counters or the pathways, it doesn’t expressly disclose a passenger occupancy map, however Kropf teaches: 
wherein the script comprises an ordered list of airplane zones for deplaning…; (Kropf ¶31 The seating chart 200 may also have a group number column 204. The group number column 204 may represent the group in which each corresponding row has been assigned. In the non-exclusive example of FIG. 2, there are six (6) different groups (i.e. zones) distributed along the rows. The groups may be assigned sequentially and repeatedly from the front row 1 towards the back row 30 until all of the rows have been assigned a group).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Purohit in view of Agrawal’s signal transmitter in communication with the passenger database system which sends a signal to the mobile electronic device containing a boarding or de-boarding schedule notice specific to the passenger identification and have six (6) different groups of Kropf as both are analogous art which teach solutions to boarding/de-boarding passengers according to priorities associated with each passenger as taught in Purohit in view of Agrawal and have groups assigned sequentially and repeatedly from the front row 1 towards the back row 30 until all of the rows have been assigned a group as taught in Kropf.
 

(C)	As per Claims 8, 14, and 20:  
Purohit expressly disclose;
wherein the time gaps between the deplaning are responsive to the passenger information are updated during the updating; (Purohit ¶37 from this information boarding/de-boarding schedule 172 is generated. Signal transmitter 174 is in communication with the passenger database system 170 and sends a signal to the mobile electronic device 152 containing a boarding or de-boarding schedule notice specific to the passenger identification 164, thereby avoiding crowding and close proximity contact between passengers in anticipation of boarding and de-boarding). 

(D)	As per Claim 10:  
Although Purohit in view of Agrawal teaches a system enabling hands-free operation of controls for accessing a transportation vehicle where boarding/de-boarding and other functions are performed in order to maintain social distancing by alerting passengers about their turn, thereby avoiding a rush at the counters or the pathways, it doesn’t expressly disclose a passenger occupancy map, however Kropf teaches: 
wherein the airplane is boarded according to a boarding sequence in which passengers are allowed to board the airplane based on one or more of: indications of completion of security formalities by the passengers, a passenger occupancy map, or passenger vaccination information; (Kropf ¶30 referring now to FIG. 2, a schematic representation of a seating chart 200 (i.e. occupancy map) is illustrated. The seating chart 200 may be representative of an airplane seating chart but is meant only as one non-exclusive example and the teachings discussed herein may be applied to seating charts having different configurations as would be appreciated by a person having skill in the relevant art. The seating chart 200 may have a row number column 202 wherein the rows are numbered sequentially. In the non-exclusive example of FIG. 2 row 1 may be the front most row and row 30 may be the back most row).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Purohit in view of Agrawal’s signal transmitter in communication with the passenger database system which sends a signal to the mobile electronic device containing a boarding or de-boarding schedule notice specific to the passenger identification and have six (6) different groups of Kropf as both are analogous art which teach solutions to boarding/de-boarding passengers according to priorities associated with each passenger as taught in Purohit in view of Agrawal and have groups assigned sequentially and repeatedly from the front row 1 towards the back row 30 until all of the rows have been assigned a group as taught in Kropf.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
M. Schultz, "Faster aircraft boarding enabled by infrastructural changes," 2017 Winter Simulation Conference (WSC), 2017, pp. 2530-2541, doi: 10.1109/WSC.2017.8247981.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        9/20/2022